     Case 1:20-cr-10048-STA Document 20 Filed 10/30/20 Page 1 of 1                 PageID 35




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
        Plaintiff,                              )
                                                )
v.                                              )                        No. 1:20-cr-10048-STA
                                                )
         Justin Coffman
                                                )
        Defendant.                              )


                        ORDER ON DUE PROCESS PROTECTIONS


        Pursuant to the Due Process Protections Act, the Court confirms the obligation of the

United States to produce all exculpatory evidence to the defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny, and orders it to do so. Failing to do so in a

timely manner may result in consequences, including, but not limited to, exclusion of evidence,

adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.

        IT SO ORDERED.



                                                    s/Jon A. York
                                                    UNITED STATES MAGISTRATE JUDGE

                                          Dated:       October 30, 2020
